Title: To Benjamin Franklin from Dumas, 21 September 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 21e. 7br. 1780
Je soupçonne que ce que j’ai eu l’honneur de vous écrire dans une de mes dernieres touchant Mr. Searce, a été cru par mon ami, & débité par des Américains, un peu trop légerement: car voici ce qu’il me marque dans une Lettre suivante.
“Nous avons ici Mr. Austin revenu de Paris: comme aussi Mr. Francis Denca, & un grand nombre d’Américains.— J’ai fait mon possible pour savoir la mission de Mr. Searce; mais qu’elle soit pour ici, ou pour des affaires publiques, il en est moins question qu’au premier abord. Le temps nous l’éclaircira. Il se pourroit bien même qu’il n’eût que ses propres affaires, relatives à sa maison de Madere encore, qui le conduisissent en Hollande. Si j’en apprends quelque autre chose, je vous le marquerai.”
Je suis fort curieux de ce qui se passera en Irlande pendant que le Parlement y est prorogé jusqu’au 10 du prochain mois, sans avoir revoqué ses arrêtés du 21 Août contre les Résolutions des Corps volontaires. J’espere qu’on y sera assez insensé pour faire valoir ces arrêtés, & poursuivre criminellement ces Corps volontaires: cela joint à l’association qui vient de s’y former pour cesser toute importation de la Grande Bretagne,—pour demander au Roi la dissolution du présent Parlement, & pour ne pas s’abandonner les uns les autres au ressentiment du parti de la Cour, pourra produire là des effets délicieux.
Nous attendons ici le Roi de Suede Samedi ou Dimanche, qu’on m’a promis de me faire voir de près.
Le vent reste bon, pour nous apporter des nouvelles de l’Ouest. Dieu nous les donne bonnes & décisives Je suis avec tout mon respectueux attachement, Monsieur Votre très humble & très obéissant serviteur
Dumas
Passy à S.E.M. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Mine. Plénipe. des Etats-Unis / &c. / Passy./.
Notation: Dumas la haie Sept 21. 80
